09-3823-cr (L); 09-3864-cr (Con)
         United States v. Camacho; United States v. Rodriguez


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                                      Appeals
 2       for the Second Circuit, held at the Daniel Patrick                                      Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                                      City of
 4       New York, on the 21 st day of July, two thousand and                                    ten.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                PETER W. HALL,
 8                         Circuit Judges,
 9                RICHARD W. GOLDBERG,
10                         Judge. *
11
12
13
14       UNITED STATES OF AMERICA,
15
16                                       Appellee,
17
18                       -v.-                                                   09-3823-cr (L);
19                                                                              09-3864-cr (Con)
20
21       STEVEN CAMACHO, JAIME RODRIGUEZ,
22
23                                       Appellants. **
24
25
26



                 *
                 The Honorable Richard W. Goldberg, of the United States Court of
         International Trade, sitting by designation.

                 **
                      The Clerk of the Court is respectfully directed to amend the official
         caption as set forth above.
 1   FOR APPELLANT CAMACHO:     JOSHUA L. DRATEL, New York, NY.
 2
 3   FOR APPELLANT RODRIGUEZ:   JOYCE C. LONDON, New York, NY.
 4
 5   FOR APPELLEE:              PAUL M. KRIEGER, Assistant
 6                              United States Attorney, for
 7                              Preet Bharara, United States
 8                              Attorney for the Southern
 9                              District of New York, New York,
10                              NY.
11
12        Appeal from the United States District Court for the
13   Southern District of New York (Keenan, J.).
14
15       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

16   AND DECREED that the judgment of the United States District

17   Court for the Southern District of New York be AFFIRMED.

18       Steven Camacho and Jaime Rodriguez appeal from a order

19   of the United States District Court for the Southern

20   District of New York, entered on September 8, 2009, denying

21   their respective motions for a reduction in their sentences

22   pursuant to 18 U.S.C. § 3582(c)(2).   As noted by the

23   district court, defendants are each serving 300-month

24   sentences following their convictions, after a trial, for

25   drug trafficking and firearms offenses, and for conspiring

26   to tamper with a witness and to suborn perjury.   United

27   States v. Camacho, Nos. 93 Cr. 549-02, 549-03 (JFK), 2009 WL




                                  2
1    2905616, at *1 (S.D.N.Y. Sept. 3, 2009). 1   We assume the

2    parties’ familiarity with the underlying facts, the

3    procedural history, and the issues presented for review.

4        “A federal court generally ‘may not modify a term of

5    imprisonment once it has been imposed.’”     United States v.

6    Dillon, 560 U.S. —, No. 09-6338, 2010 WL 2400109, at *2

7    (June 17, 2010) (slip op.) (Sotomayor, J.) (quoting 18

8    U.S.C. § 3582(c)); see generally United States v. Mock, —

9    F.3d —, No. 09 Cr. 4154, 2010 WL 2802553 (2d Cir. July 19,

10   2010) (per curiam).    However, an exception exists “in the

11   case of a defendant who has been sentenced to a term of

12   imprisonment based on a sentencing range that has

13   subsequently been lowered by the Sentencing Commission.”        18

14   U.S.C. § 3582(c)(2).    Under these circumstances, a district

15   court “may reduce the term of imprisonment, after

16   considering the factors set forth in section 3553(a) to the

17   extent that they are applicable, if such a reduction is

18   consistent with applicable policy statements issued by the

19   Sentencing Commission.”    Id. (emphasis added); see also


         1
           In addition, the defendants are serving 360-month
     sentences for subsequent convictions for conspiracy to
     commit murder, the commission of two murders, attempted
     murder, and related firearms offenses in aid of a
     racketeering enterprise. See 2009 WL 2905616, at *1.

                                    3
1    United States v. Savoy, 567 F.3d 71, 72 (2d Cir. 2009) (per

2    curiam).     The government conceded that, as a result of an

3    amendment to Section 2D1.1 of the United States Sentencing

4    Guidelines relating to offenses involving “crack” cocaine,

5    defendants were eligible for a sentence reduction.

6        As the district court recognized, see 2009 WL 2905616,

7    at *1, “[b]ecause the statute states that a district court

8    may reduce the term of imprisonment, it clearly allows for a

9    district court to exercise its discretion when considering a

10   motion to reduce a sentence brought pursuant to §

11   3582(c)(2).”      United States v. Borden, 564 F.3d 100, 104 (2d

12   Cir. 2009).      The Supreme Court confirmed in Dillon that

13   § 3582(c) does not authorize “plenary resentencing

14   proceedings.”      2010 WL 2400109, at *7.   However, the

15   district court must still “determine whether, in its

16   discretion, the reduction authorized . . . is warranted in

17   whole or in part under the particular circumstances of the

18   case.”     Id.

19       Here, although the district court acknowledged the

20   “recent apparent progress defendants have made while

21   incarcerated,” the court held that “reducing the sentence of

22   either defendant would create an unwarranted danger to the


                                      4
1    public safety.”    2009 WL 2905616, at *2.   We find no abuse

2    of discretion in the district court’s decision to deny a

3    reduction in the defendants’ sentences pursuant to §

4    3582(c)(2).   Although defendants maintain that the district

5    court did not adequately consider the factors set out in 18

6    U.S.C. § 3553(a), we disagree.     See United States v. Carter,

7    489 F.3d 528, 540-41 (2d Cir. 2007).

8        We have considered all of the defendants’ arguments on

9    appeal and find them to be without merit.     Therefore, for

10   the foregoing reasons, the judgment of the district court is

11   hereby AFFIRMED.

12
13                                FOR THE COURT:
14                                Catherine O’Hagan Wolfe, Clerk
15
16




                                    5